                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

ERIC C. PENDLETON,                               )
                                                 )
     Plaintiff,                                  )
                                                 )
v.                                               )       NO. 3:19-cv-00695
                                                 )
WAL-MART SUPERCENTER, et al.,                    )       JUDGE CAMPBELL
                                                 )       MAGISTRATE JUDGE HOLMES
     Defendants.                                 )

                                            ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

43), which was filed on April 13, 2020. Through the Report and Recommendation, the Magistrate

Judge recommends granting a Motion to Dismiss (Doc. No. 29) filed by Defendants Wal-Mart

Supercenter, Wal-Mart, Inc., and Claims Management, Inc., and that these defendants be dismissed

from this action. Although the Report advised the parties that any objections must be filed within

14 days of service, no objections have been filed.

         The Court has reviewed the Report and Recommendation, and concludes it should be

adopted and approved. Accordingly, the Motion to Dismiss (Doc. No. 29) is GRANTED, and

Defendants Wal-Mart Supercenter, Wal-Mart, Inc., and Claims Management, Inc. are

DISMISSED from this action.

         It is so ORDERED.

                                                     ________________________________
                                                     WILLIAM L. CAMPBELL, JR.
                                                     UNITED STATES DISTRICT JUDGE




     Case 3:19-cv-00695 Document 45 Filed 05/06/20 Page 1 of 1 PageID #: 223
